Mr. Justice Sheldon concurs with the Chief Justice. ■ Subsequently, upon an application for a rehearing, the following additional opinion was filed: Per Curiam : A petition for rehearing has been presented in the present case, predicated, in part, on the alleged ground that there were errors of law in the judgment of the Appellate Court, which have not been noticed in the foregoing opinion. The alleged errors are in admitting in evidence the depositions of Cornelius E. Field, William D. Judson and Amos Tenney, and in admitting in evidence an assignment purporting to have been executed on November 13, 1874, by the Chicago, Danville and Vincennes Eailroad Company, to Edwin Walker, of the judgment recovered by the railroad company against the appellants. There was a stipulation between the parties to this record, whereby it was stipulated that, “ the deposition of the complainant Field, taken in a cause heretofore in said circuit court, on the chancery side thereof, between the said parties, may be read in evidence, subject to all objections other than to the form or manner of taking the same; also depositions of W. D. Judson and Amos Tenney, taken in the same cause, and filed therein February 26, 1873, subject to the same objections.” The deposition of Field, read in evidence, purports to have been taken “ in an equity proceeding in the circuit court of Cook county, in a cause wherein Field,. King & Co. were complainants, and the Chicago, Danville and Vincennes Railroad Company and Joseph E. Young & Co. were defendants.” And the depositions of Judson and Tenney, read in evidence, purport to have been taken “ in a case in equity in the circuit court of Cook county, wherein Cornelius E. Field et al. ■ were complainants, and the Chicago, Danville and Vincennes Railroad Company, William D. Judson, Amos Tenney and Joseph E. Young were defendants.” The objection now insisted on is, that the depositions read in evidence are not the same depositions named in the stipulation ; Joseph E. Young & Co., or others named above, are not named in the stipulation as parties defendant, but the Chicago, Danville and Vincennes Railroad Company only is defendant therein. This goes only to the identity of the depositions. It is clear that these witnesses had given depositions which the parties intended should be read in evidence; and if these were not the right depositions, the right ones should have been produced. If, therefore, the objection is not purely captious, it should have been called explicitly to the attention of the counsel offering the depositions, in order that he should have had an opportunity either to show that these were, in fact, the depositions alluded to in the stipulation, or to have produced the depositions therein alluded to. But the objection in the circuit court did not point out that the depositions offered in evidence were not the same alluded to in the stipulation. It was entirely general, and indicated, no specific ground for their exclusion. It was “ because said depositions, and each thereof, are incompetent, improper and irrelevant as evidence in this cause;” but why “incompetent,” “ improper,” or “ irrelevant,” is not disclosed. This was insufficient to save the objection now urged. Sargeant v. Kellogg et al. 5 Gilm. 273; Buntain v. Bailey, 27 Ill. 410; Hyde v. Heath, 75 id. 381; Clevenger v. Dunaway, 84 id. 367. The objection in regard to the admission in evidence of the assignment of the judgment is, that there was no proof of the execution of the alleged assignment. The record seems to contradict this allegation; but, conceding that it does not, that specific objection was not urged on the trial, and, on the authority of the cases referred to in regard to the objections to the admissibility of the depositions, it could not, for the first time, be urged in an appellate court. The objection urged on the trial was only “ to the reading of which in evidence the complainant objected.” Why this objection was made, the record fails to disclose. Wherefore we repeat what we said in the original opinion, there was no question of law in the common law case for the Appellate Court. ' The petition for rehearing is overruled. Rehearing denied.